   Case 1:20-cv-06274-LAK Document 11-25 Filed 09/30/20 Page 1 of 6




                 20 Civ. 06274 (LAK)
                     United States District Court

                               for the
                   Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                DEBTORS,


         PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                         DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                           PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


               Volume XXV- A3566-A3570
       Case 1:20-cv-06274-LAK Document 11-25 Filed 09/30/20 Page 2 of 6



                                                                   Schedule I

                               COPYRIGHTS

NONE


                           COPYRIGHT LICENSES




NONE



                        COPYRIGHT APPLICATIONS

NONE




                                    I-1



                                    A3566
                                                                    TRANSCARE00230140
       Case 1:20-cv-06274-LAK Document 11-25 Filed 09/30/20 Page 3 of 6



                                                                 Schedule II

                                PATENTS

NONE

                            PATENT LICENSES




NONE



                         PA TENT APPLICATIONS

NONE




 •




                                   II-1



                                    A3567
                                                                    TRANSCARE00230141
          Case 1:20-cv-06274-LAK Document 11-25 Filed 09/30/20 Page 4 of 6




                                                                                          Schedule III

                                           TRADEMARKS

1. The Grantors have the following registered trademarks or service marks:


                                            U.S. Registration
        Trademark                            No. and Date                          Grantor
1. TRANSCARE & Design                          2,143,825                     TransCare Corporation
                                                 3/17/98
2. METROLANCE                                  2,238,104                 TransCare New York, Inc.
                                                 4/13/99
3. CARE COACH                                  1,816,176               TransCare Pennsylvania, Inc.
                                                 ]/] 1/94
4. MN Metro North Ambulance                    1,987,148                 TransCare New York, Inc.
                                                 7116/96


2. Certain Gran tors use the names listed below in connection with the operation of their
businesses. Certain of the assumed names are trademarks or service marks of third parties and
the Grantors are authorized to use such names on ambulances pursuant to contracts for
ambulance service with such third parties.

                Grantor                               Assumed Names

   TransCare New York, Inc.              METROCARE
                                         Metropolitan Ambulance and First-Aid
                                         Unimet Ambulance
                                         Metro North Ambulance
                                         Metro West
                                         Physicians' Ambulance Service
                                         Brookdale University Hospital and Medical Center
                                         Beth Israel Medical Center Ambulance Service
                                         St. Barnabas Hospital
                                         United Ambulance
                                         Big Apple Ambulance
                                         Unimet Ambulette
                                         Parkway Hospital Emergency Ambulance Service
                                         New York Community Hospital Emergency Ambulance
                                              Service
                                         Kingsbrook Jewish Medical Center Emergency
                                              Ambulance Service
                                         TMS Services
                                         Montefiore Medical Center Ambulance Service
                                         New York Westchester Square Medical Center



                                                 III-I


                                                 A3568
                                                                                             TRANSCARE00230142
      Case 1:20-cv-06274-LAK Document 11-25 Filed 09/30/20 Page 5 of 6


                                Ambulance Service
                           The Brooklyn Hospital Center Caledonian Campus
                                Ambulance Service
                           Metro EMS
                           North General Hospital Emergency
                               Ambulance Service
                           Bronx Lebanon Hospital Center Emergency
                                Ambulance Service
                           Mount Sinai Medical Center
                           Mid-Hudson Vailey Ambulance Service
                           Albert Einstein College of Medicine (a division of
                               Montefiore Medical Center) Ambulance Service
                           FastCare
                           Mount Sinai NYU Health


TCBA Ambulance, Inc.       Big Apple Ambulance Service
                           St. Barnabas Hospital Emergency Service


           Grantor                  Assumed NRmes

TC Ambulance Corporation   Brookdale University Hospital and Medical Center
                           Metro North Ambulance
                           METROCARE
                           Beth Israel Medical Center Ambulance Service
                           St. Barnabas Hospital Emergency Ambulance Service
                           Parkway Hospital Emergency Ambulance Service
                           New York Community Hospital Emergency Ambulance
                                 Service
                           Kingsbrook Jewish Medical Center Emergency
                                Ambulance Service
                           Montefiore Medical Center Ambulance Service
                           New York Westchester Square Medical Center
                                Ambulance Service
                           The Brooklyn Hospital Center Caledonian Campus
                                 Ambulance Service
                           Metro EMS
                           Mount Sinai NYU Health
                           North General Hospital Emergency
                                Ambulance Service
                           Bronx Lebanon Hospital Center
                                Emergency Ambulance Service
                           Mount Sinai Medical Center
                           Albert Einstein College of Medicine (a division of
                                 Montefiore Medical Center) Ambulance Service




                                  III-2



                                   A3569
                                                                         TRANSCARE00230143
          Case 1:20-cv-06274-LAK Document 11-25 Filed 09/30/20 Page 6 of 6




    TC Ambulance North, Inc.           METROCARE
                                       Physicians' Ambulance Service
                                       St. Barnabas Hospital


    TC Ambulance Group, Inc.           Metropolitan Ambulance and FirstAid
                                       METROCARE
                                       Beth Israel Medical Center Ambulance Service
                                       Montefiore Medical Center Ambulance Service
                                       New York Westchester Square Medical Center
                                            Ambulance Service
                                       The Brooklyn Hospital Center Caledonian Campus
                                            Ambulance Service
                                       Albert Einstein College of Medicine (a division of
                                            Montefiore Medical Center) Ambulance Service


                 Grantor                          Assumed Names

    TransCare Westchester, Inc.        Abbey Richmond Ambulance Service
                                       METROCARE
    TC Hudson Valley Ambulance         Mid-Hudson Valley Ambulance Service
    Corp.                              MetroCare
    TC Billing and Services Corp.      Billing Associates


                                      TRADEMARK LICENSES




See Item 2 on this Schedule Ill.




                                   TRADEMARK APPLICATIONS




NONE




                                              III-3



                                               A3570
                                                                                     TRANSCARE00230144
